Title: Royall Tyler to John Adams, 15 October 1785
From: Tyler, Royall
To: Adams, John


     
      Sir
      Braintree Octr. 15. 1785
     
     It has not been without Anxiety, that I have refrained from addressing a Letter to you for some months past. But not having the Advantage of a Femiliar, or even the Honour of a Personal Acquaintance: There was but one Subject upon which I could write to you liberally: and I intended to have Desisted from that, Until the Completion of my Arrangements should enable me to Discuss it to our mutual Satisfaction. But as I am Apprehensive, that you may impute to some less pleasing motive, what really Originated in Respect: I Reassume my Pen.
     I will observe generally, that although from the Unprecedented Scarcity of Current Coin in this Country; I have been impeded in the Collecting of my Dues, and Consequently retarded in the execution of my plans; I have at length brought them to such an Issue; That by the next Conveyence from this Port, I shall Candidly, and I think with great Propriety, Exhibit to you, the outlines of my Pecuniary Circumstances; and if you shall judge my Situation such, as to Countenance a Speedy Connection with your Daughter; I will hope your Consent and advice in the effecting of it. I shall with Pleasure resign this Task to your Judgment. As you are deeply Interested in it, and I Fear that if it was left to me to determine; I should never suppose myself sufficiently prosperous or affluent, to render her Life Comfortable and Happy.
     I need not Desire you, at that Time, to Recollect, that the Happiness of an only Daughter, depends not entirely upon the Character and Disposition, but in great measure upon the Prospects of the man, with whom she may be Connected: But I can Solicit you to Suffer no impulse of Delicacy to prevent your Delivering your opinion upon that Subject, with the Greatest Freedom.
     The Preference you have given to your own Country by sending your Son home to compleat his Education, is spoken of here by Men of the First Character, as highly Gratefull to your Fellow Citizens. “This Conduct, say the People, if we could doubt Mr. Adamses Patriotism, affords an Unequivocal and Conclusive Evidence, that a Long and Extensive Intercourse with Foreigners, has not weakened his Attachment to his Native Land.”
     I am happy, that I can inform you, that your Son meets with general, Universal Respect and approbation: That he is remarked as having brought home no Tincture of what we Style, “European Frivolity of Manners,” of which the Traveled Youth of our Country, Usually import so large a Quantity. He is Pleasing to The Old, as he is Respectfull in his Deportment; to The Young: as he affects no Superiority over the Youth of his Country, and Discovers none, except that which in his Conversation, is manifestly the Result of an Industrious improvement of Superior Advantages.
     I Desire your Acceptance of a Bundle of American Pampletts &tc. In Collecting them I have not Confined myself merely to what is Valuable, Excellent, or worthy your Acceptance; but have sent you indiscriminately whatsoever I can find that is New.
     Amongst them you will percieve a Pamphlet, entitled “an Appeal to the Impartial Public &tc.” This Production, I am Authorized to say, is by Mr. Sullivan, late Judge of the Supreme Judicial Court. It is Considerd here, as a pretty Exposition upon the Third Article of our Decleration of Rights. Mr. Parsons of Newbury Port, from some hints he lately gave, it is supposed, is preparing a Reply to it. In that Case Mr. Sullivan assures me he shall rejoin. As I Esteem the Question of importance I wish to see it fairly Discuss’d.
     The Liturgy published by the Society worshiping at the Stone Chapel in Boston, is the present Topick of Conversation. They Declare themselves, as to Articles of Creed, to be Unitarian Christians: Mr. Freeman their Clergyman and the Bulk of the Society are of the Arrian Division of Anti-trinitarians. They Profess, however, to have calculated this Compilation, so as to offend no Class of Christians who can surmount the Objection of Using any set Form of Prayers.
     They retain a remnant of the Episcopalian Leaven, as they are Desirous, that, Mr. Freeman should recieve ordination from the hands of some Bishop, and have made some kind of Private Application to Mr. Seabury, the Titular Bishop of Connecticut, for that Purpose; who it is said, will not Consent, Unless Mr. F. will previously Subscribe the Thirty Nine Articles of The English Church. If he should decline, they will apply to some European Bishop, and as their last Resort, they will Submit, if it can be effected, to the laying on of the hands of the Dissenting Pastors.
     I Rather hope they will not succeed in the Two former, as I Concieve, Independent Religious Societies are Conformable to the Genius of a Republican Government; and ’tho’ I am for preserving the Rights of Consience in their most extensive Latitude, and am duly sensible, of the wide Difference there is between Civil and Ecclesiastical Powers, as they relate to our Government; Yet I humbly Concieve, that it is at least Desirable, that we should have no Authority confered upon our Citizens, whether Civil or Ecclesiastical, that shall be mediately or immediately Derived from any Foreign Power.
     The Old Episcopalians affect to hold this Society in Contempt, for their innovating Spirit: but notwithstanding this, and although, they Refused to attend the General Convocation of the Episcopal Clergy, held at Philedelphia, upon pretence of its being too expensive to send a Deligate, In a late meeting of the Episcopal Clergy of this State, held in Boston; they have materially alterd the Liturgy of the Church of England. This, I suppose they were obliged to do, in order to satisfy their Parishoners, who in this Enlightened Age and Country, would no longer be affronted with its monstrous Tenets and Glaring Absurdities. They yet, however, suffer themselves to be Styled, the Church of England, Forgeting that they have Assumed a Power, which by the Fundamental Canons of that Church, is vested in the Two houses of Convocation, and virtually in the British Parlement: and, that, in doing this, whether singly or Conjunctively; they are become, as to Church Constitution, as Real Independents, as any of our Forefathers, who Fled from Hierarchical Persecution.
     The People of Connecticutt, notwithstanding their Hereditary Prejudices against the very name of Bishop, appear to Treat Mr. Seabury with Respect and those of his persuasion with Liberality. The Congregational Clergy of that State, ’Tho’ they must know his power to be extremely Circumscribed, and in its nature and pretensions merely Ecclesiastical, appear to be envious or jelous of this New Church Dignitary, and as they cannot deprive the Right Reverand Father of his Title, They attempt to merge its Dignity, in its general Use, Styling each other Indiscriminately, “Bishops of the Church of Christ.” The Greek Terms, Εωίσκοπος and Πρεσβύτερος, being applied Synonymously in Scripture, as they say, to the same Officer of the Church. President Stiles lately wrote a Letter to a Friend of mine, and addressed it “To the Revd. John Clark Bishop of the First Church of Christ in Boston,” and the Graduates in the Dedication of their Thesis at the late Publick Commencement at Yale College, in the address to The Clergy, have Alterd The Usual Form of, “Ecclesiarum Pastoribus &tc,” for, “Omnibus Ecclesiarum Nostrarum Episcopis Venerandis.”
     At the late Commencment, Application was made to the President, that some Convenient Place might be Asigned for the Bishop and his Clergy in the Meeting-house. The President’s Reply to the Gentleman who applied to him on behalf of the Bishop, I am Informed was, “Sir. There are one hundred and Seventy Six Bishops in this State; it is Customary for them to seat themselves promiscuously, as they enter the Building upon the Commencment day; and as President of this College, I do not Esteem myself Authorized to break through Established Customs and make any Invidious Distinctions among them.”
     Some workmen, removing a large Stone at the Corner of an Old Wall in Mystick, discoverd about Three months ago, near Three hundred small Brass Coins. I inclose you one of them. If you Think it of sufficient Consequence, you will oblige me by shewing of it to some Antiquarian of your Acquaintance. Our Literati Conjecture, that the impression bears some Considerable Resemblence to the Characters upon the Taunton Rock, a Transcript of which you may probably recollect to have seen in the Museum of Harvard College.
     There are Two Pampletts which I wish to peruse. As they are not known here, except by Report, I shall, venture to take the Liberty of Desiring you to present them to your Daughter, who will inclose them to me. The one is, the Translation, with the Translators Preface, of the Abbe Mably’s “Observations sur le Gouvernement et les loix des etats unis d’Amerique.” The other is, Wattsons, I Believe Bishop Wattsons, “Observations upon Gibbons’s Roman Empire.”
     
     Your Son went from Boston to Haverhill, The Twenty ninth day of September. He proposes to tarry the ensuing Winter at his Uncle’s, and offer himself as a Candidate for the Senior Class immediately after the next Commencement.
     Your Mother enjoys as much health, as is usual for person’s of her Age. She has Desired me to give her Love to you, Mrs. A. and your Daughter, and hopes to live to see you once more at Braintree.
     Capt. Young it is supposed will sail for England the Begining of the next month, but this is Uncertain from the almost Insuperable Difficulties the Merchants find in procuring Remittances.
     The French Propositions, respecting the purchase of our Whale Oil, are generally Acceptable. Our Politicians applaud the French Conduct, in this Instance; as the most Politick Commercial Manoeuvre they have ever Displayed, and the most Adequate to the purpose of Detaching us from our British Commercial Connections.
     There will be no Mercantile Company formed in this State, in consequence of their proffers, but our Merchants propose sending Mr. Nathanil Barret, son to Deacon Barret, to France, to Negotiate Privileges for the People at large, similar, to what they have offerd to a Commercial Association.
     Sir I am with the Greatest Respect Your Most Obliged
     
      R: Tyler
     
    